FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                   September 13, 2007
                             FO R TH E TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

    U N ITED STA TES O F A M ER ICA,

                Plaintiff-Appellee,

    v.                                                    No. 06-3399
                                               (D.C. No. 06-CR-20005-JW L-ALL)
    V IRGIL J. WIN STO N ,                                  (D . Kan.)

                Defendant-Appellant.



                             OR D ER AND JUDGM ENT *


Before HO LM ES, HOL LOW A Y, and SEYM OUR, Circuit Judges.




         Defendant Virgil J. W inston was found guilty after a jury trial of one count

of being a Felon in Possession of a Firearm, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(e). He received an enhanced sentence of 235 months’

imprisonment as an Armed Career Criminal under U.S.S.G. § 4B1.4 and




*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
18 U.S.C. § 924(e)(2)(B). He appeals from his conviction and sentence. W e have

jurisdiction under 28 U.S.C. § 1291 and affirm.

      A brief overview of the evidence is sufficient. On M arch 10, 2005,

Kansas City, Kansas, police officers executed a search warrant at the residence

M r. W inston shared with Sara DeW eese and their daughter. The officers found

two loaded pistols in a bedroom dresser drawer that also contained several

personal items belonging to M r. W inston, as well as some items belonging to

M s. DeW eese. The officers also found some ammunition in a closet and another

pistol inside a bag in the garage.

      M r. W inston denied to police that the weapons belonged to him.

M s. DeW eese testified at trial that the weapons in the bedroom dresser belonged

to her, not to M r. W inston, but she had told the police on the day after the search

that she was aware of only one weapon in the dresser, and it belonged to

M r. W inston. She testified that she put the ammunition in the closet, but the bag

in the garage belonged to M r. W inston. DNA testing on the weapons was

inconclusive.

      M r. W inston argues on appeal that: (1) the evidence was insufficient to

support the verdict; (2) his prior conviction for second degree burglary is not a

crime of violence under U.S.S.G. § 4B1.4 and 18 U.S.C. § 924(e)(2)(B), and

therefore could not support the sentence enhancement; (3) his prior conviction for

distribution of cocaine, when the sentence was eight years’ imprisonment, is not a

                                          -2-
serious drug offense under U.S.S.G. § 4B1.4 and 18 U.S.C. § 924(e)(2)(B), and

therefore could not support the sentence enhancement; and (4) the district court

relied on certain facts to increase his sentence that were not proved to the jury

beyond a reasonable doubt, in violation of United States v. Booker, 543 U.S. 220

(2005).

      M r. W inston’s counsel concedes that issues two through four are without

merit, but explains that he included them in the brief at M r. W inston’s request to

preserve his appellate rights. Aplt. Br. at 14, 16, 17-18. W e have undertaken an

independent review of the record and agree that these issues are without merit and

do not w arrant discussion. As to M r. W inston’s remaining issue,

      [w]e review sufficiency of the evidence claims de novo, asking only
      whether, taking the evidence— both direct and circumstantial,
      together with the reasonable inferences to be drawn therefrom— in
      the light most favorable to the government, a reasonable jury could
      find [M r. W inston] guilty beyond a reasonable doubt.

United States v. Allen, 235 F.3d 482, 492 (10th Cir. 2000) (quotations omitted).

Viewing the evidence in the light most favorable to the government, the verdict

was amply supported by the evidence.




                                          -3-
      M r. W inston’s pro se motion for appointment of new counsel is denied.

M r. W inston’s pro se motion for leave to proceed on appeal without prepayment

of costs or fees is denied as moot.

      A FFIR ME D.

                                                  Entered for the Court


                                                  Jerome A. Holmes
                                                  Circuit Judge




                                       -4-